DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/pate nts-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10899800. Although the claims at issue are not identical, they are not patentably distinct from each other because the basic set of mutations in the polypeptide of the patent (claims 1, 5, 6) correspond to pending claims 1-3. It would have been obvious at the effective time of filing to use an adenovirus to express an antigen, furthermore, adenovirus are disclosed in the specification.
The patent contains claims to nucleic acid products and methods using a vector, claims 25-38, corresponding to pending claims 9-27. While the pending claim methods are more because of the preamble, the method step is the same. 
.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 and 15-31 of U.S. Patent No. US10729757B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are not identical, they are not patentably distinct from each other because both use nucleic acid encoding RSV F proteins and can be in a vector including adenovirus have the same mutations and the use of vectors, cells, nucleic acids and methods of making and using are known in the art in the art of vaccines.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent 11155583. Although the claims at issue are not identical, they are not patentably distinct from each other because both RSV F proteins have the same mutations (present claim 1 and patent Figure 1) and the use of vectors, cells, nucleic acids and methods of making and using are known in the art in the art of vaccines. It would have been obvious at the effective time of filing to use an adenovirus to express an antigen and are known for the delivery of nucleic acid to express antigens, furthermore, adenovirus are disclosed in the specification.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of US Pat 10953087B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both RSV F proteins have the same mutations (present claim 1 and patent claims 1-3) and the use of vectors, cells, nucleic acids and methods of making and using are known in the art in the art of vaccines.
It would have been obvious at the effective time of filing to use an adenovirus to express an antigen and are known for the delivery of nucleic acid to express antigens, furthermore, adenovirus are disclosed in the specification.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent   11229694. Although the claims at issue are not identical, they are not patentably distinct from each other because both RSV F proteins have the same mutations (present claim 1 and patent claim 1) and the use of vectors, cells, nucleic acids and methods of making and using are known in the art in the art of vaccines.
It would have been obvious at the effective time of filing to use an adenovirus to express an antigen and are known for the delivery of nucleic acid to express antigens, furthermore, adenovirus are disclosed in the specification.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent 11034731. Although the claims at issue are not identical, they are not patentably distinct from each other because both RSV F proteins 
It would have been obvious at the effective time of filing to use an adenovirus to express an antigen and are known for the delivery of nucleic acid to express antigens, furthermore.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US11229692. Although the claims at issue are not identical, they are not patentably distinct from each other because both RSV F proteins have the same mutations (present claim 1 and patent SEQ ID# 1) and the use of vectors, cells, nucleic acids and methods of making and using are known in the art in the art of vaccines.
It would have been obvious at the effective time of filing to use an adenovirus to express an antigen and are known for the delivery of nucleic acid to express antigens, furthermore.
Conclusion
Citation of closest prior art:
Kwong et al. (US-20140271699-A1) disclose mutations to stabilize RSV F but do not teach or make obvious the mutations as recited in the present claim 1 and 2-28.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648




/Shanon A. Foley/             Primary Examiner, Art Unit 1648